Case 4:20-cv-04053-SOH Document 13                Filed 08/06/20 Page 1 of 1 PageID #: 127



                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION


CAROLYN COLEMAN                                                                        PLAINTIFF


v.                                    Case No. 4:20-cv-4053


LITTLE RIVER MEDICAL CENTER INC.
a/k/a LITTLE RIVER MEMORIAL HOSPITAL,
et al.                                                                             DEFENDANTS


                                             ORDER

       Before the Court is a Motion to Dismiss filed by Separate Defendant Little River Memorial

Hospital Foundation. ECF No. 6. After Little River Memorial Hospital Foundation filed its

Motion to Dismiss, Plaintiff filed a First Amended Complaint in this matter. ECF No. 10. The

First Amended Complaint does not name Little River Memorial Hospital Foundation as a

defendant. Because Little River Memorial Hospital is no longer a party to this litigation, the Court

finds that the Motion to Dismiss should be and hereby is DENIED AS MOOT. See Pure Country,

Inc. v. Sigma Chi Fraternity, 312 F.3d 952, 956 (8th Cir. 2002) (plaintiff’s filing of a motion to

amend the complaint rendered the defendant’s motion to dismiss the original complaint moot).

       IT IS SO ORDERED, this 6th day of August, 2020.


                                                             /s/ Susan O. Hickey
                                                             Susan O. Hickey
                                                             Chief United States District Judge
